DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 830 para. [0128].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #810 (Figs. 11-12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  Claim 3, line 3 should recite --comparing the adjusted first atrial arrhythmia score—in order to provide proper antecedent basis. Claim 15, line 4 should recite --comparing the adjusted first atrial arrhythmia score—in order to provide proper antecedent basis.    Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] recites a related application which has now matured into a patent, the paragraph should be updated to include the issue patent number. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0119273 to Thakur et al. (Thakur) to in view of US 2017/0281034 to Higgins et al. (Higgins). 
In reference to at least claims 1,11 and 21
Thakur teaches systems and methods for detecting atrial tachyarrhythmia using heart sounds which discloses a medical device (e.g. 110), comprising: a sensor configured to sense a cardiac mechanical signal (e.g. sensor circuit 220, para. [0054],[0059]); a cardiac electrical signal sensing circuit configured to sense ventricular events (e.g. electrical signal sensor circuit 210, para. [0054]-[0055]); a pulse generator configured to generate ventricular pacing pulses para. [0045]-[0046]); and a control circuit coupled to the sensor, the sensing circuit, and the pulse generator (e.g. cardiac electrical signal metric generator 212, HS component detector circuit 222, AT detector circuit 240, para. [0064]-[0066]), the control circuit configured to: determine a first atrial arrhythmia score from the ventricular events sensed by the sensing circuit (e.g. cardiac electrical signal metric, para. [0057]-[0058]); determine a second atrial arrhythmia score from the cardiac mechanical signal (e.g. HS metric, para. [0062]-[0063]); determine that atrial arrhythmia criteria are met based on the first atrial arrhythmia score and the second atrial arrhythmia score (e.g. detect AT event using cardiac electrical signal metric and a HS metric, para. [0064]-[0071], [0091]). Thakur further discloses that the examples can include a computer readable medium or machine-readable medium encoded with instructions operable to configure an electronic device to perform methods as described in the above examples (e.g. para. [0106]). Thakur discloses identifying a plurality of ventricular events (e.g. ‘273, electrical signal sensor circuit 210 sensing atrial and ventricular cardiac electrical activity, para. [0054]-[0055], [0057]-[0058]) but does not explicitly teach the control circuit identifying a plurality of ventricular events comprising the ventricular pacing pulses delivered by the pulse generator and ventricular events sensed by the cardiac electrical signal sensing circuit; determine a first atrial arrhythmia score from the identified plurality of ventricular events; determine a percentage of the plurality of ventricular events that are ventricular pacing pulses; determine that the percentage of the plurality of ventricular events that are ventricular pacing pulses is greater than a threshold percentage; and in response to the percentage of the plurality of ventricular events that are ventricular pacing pulses being greater than the threshold percentage, withhold a detection of atrial arrhythmia when the atrial arrhythmia criteria are met based on the first atrial arrhythmia score and the second atrial arrhythmia score.
Higgins teaches user feedback to controls ischemia monitoring ECG algorithm which discloses an implantable medical device (e.g. abstract, Fig. 1A), comprising: a cardiac electrical signal sensing circuit (e.g. Figs. 1, 6, para.[0025]) configured to sense ventricular events (e.g. 301, Fig. 6); a memory (e.g. para.[0049]) configured to store atrial arrhythmia episode data; and a control circuit (e.g. para.[0054]-[0055], para.[0098]-[0102]) coupled to the sensor, the sensing circuit, and the memory, the control circuit configured to: identify a plurality of ventricular events comprising the ventricular pacing pulses delivered by the pulse generator and ventricular events sensed by the cardiac electrical signal sensing circuit (e.g. identify ventricular event 301,302, Fig. 6, para. [0098]); determine a first atrial arrhythmia score from the identified plurality of ventricular events (e.g. determine an AF score 314, Fig. 6); determine a percentage of the plurality of ventricular events that are ventricular pacing pulses (e.g. identify paced ventricular event within an event window, 304 and 306, Fig. 6); determine that the percentage of the plurality of ventricular events that are ventricular pacing pulses is greater than a threshold percentage (e.g. compare a number of ventricular pace events, 306, Fig. 6); and in response to the percentage of the plurality of ventricular events that are ventricular pacing pulses being greater than the threshold percentage, withhold a detection of atrial arrhythmia when the atrial arrhythmia criteria are met based on the first atrial arrhythmia score and the second atrial arrhythmia score (e.g. number of ventricular paced events are greater than threshold it returns to identify another ventricular event, i.e. does not detect atrial arrhythmia, 306, Fig. 6, para. [0099]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Thakur  to include identifying a plurality of ventricular events comprising the ventricular pacing pulses delivered by the pulse generator and ventricular events sensed by the cardiac electrical signal sensing circuit; determine a first atrial arrhythmia score from the identified plurality of ventricular events; determine a percentage of the plurality of ventricular events that are ventricular pacing pulses; determine that the percentage of the plurality of ventricular events that are ventricular pacing pulses is greater than a threshold percentage and withhold a detection of atrial arrhythmia in response to the percentage of the plurality of ventricular events that are ventricular pacing pulses being greater than the threshold percentage, as taught by Higgins, in order to yield the predictable result of increasing the reliability when detecting the presence of an atrial arrythmia by ensuring the number of paced beats is within an appropriate range. 
In reference to at least claims 2 and 12
Thakur modified by Higgins teaches a device and method according to claims 1 and 11. Thakur discloses a memory (e.g. 230) and Higgins further discloses the control circuit is further configured to: detect an atrial arrhythmia in response to the percentage of the plurality of ventricular events that are ventricular pacing pulses being less than or equal to the threshold percentage when the atrial arrhythmia criteria are met based on the first atrial arrhythmia score and the second atrial arrythmia score (e.g. number of ventricular paced events are less than or equal to threshold it continues with the process to determine an AF score, 306, Fig. 6, para. [0100]); and update the atrial arrhythmia episode data in response to detecting the atrial arrhythmia 
In reference to at least claims 3 and 13
Thakur modified by Higgins teaches a device and method according to claims 1 and 11. Higgins discloses delivering anti-tachycardia pacing therapy (e.g. para. [0094], [0151]) and altering or withholding the ATP therapy in response to atrial fibrillation detection (e.g. para. [0094], [0151]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Thakur to include altering the therapy being delivered in response to detecting atrial arrhythmia, as taught by Higgins, in order to yield the predictable result of providing appropriate therapy to the patient in response to detected arrhythmia events. 
In reference to at least claims 4 and 14 
Thakur modified by Higgins teaches a device and method according to claims 1 and 11. Thakur further discloses a telemetry circuit configured to transmit the atrial arrhythmia episode data (e.g. ‘273, telemetry link, para. [0049]-[0050]).
In reference to at least claims 5 and 15
Thakur modified by Higgins teaches a device and method according to claims 1 and 11. Thakur further discloses wherein the control circuit is further configured to detect the atrial arrhythmia by: adjusting the first atrial arrhythmia score based on the second atrial arrhythmia score (e.g. ‘273, combine the metrics to detect an arrhythmia event, para. [0066]-[0067]); comparing the adjusted atrial arrhythmia score to an arrhythmia threshold (e.g. ‘273, combined metrics used to determine the presence of an arrhythmia event, para. [0066]-[0067]); and detecting the atrial arrhythmia in response to the adjusted first atrial arrhythmia score being greater than the arrhythmia threshold (e.g. ‘273, combined metrics used to determine the presence of an arrhythmia event, para. [0066]-[0067]).
In reference to at least claims 6 and 16
Thakur modified by Higgins teaches a device and method according to claims 1 and 11. Thakur further discloses wherein the control circuit is further configured to: adjust an atrial arrhythmia threshold based on the second atrial arrhythmia score  (e.g. ‘273, combine the metrics to detect an arrhythmia event, para. [0066]-[0067]); and determine the atrial arrhythmia criteria are met based on the first arrhythmia score and the second arrhythmia score in response to the first atrial arrhythmia score being greater than the atrial arrhythmia threshold that is adjusted based on the second atrial arrhythmia score (e.g. ‘273, combined metrics used to determine the presence of an arrhythmia event, para. [0066]-[0067]).
In reference to at least claims 9 and 19 
Thakur modified by Higgins teaches a device and method according to claims 1 and 11. Thakur further discloses the sensor comprises an accelerometer configured to sense the cardiac mechanical signal as an acceleration signal (e.g. ‘273, HS sensor can include an accelerometer, an acoustic sensor a microphone, a piezo-based sensor, or other vibrational or acoustic sensor, para. [0060]); and the control circuit is further configured to determine the second atrial arrhythmia score by sensing atrial events from the acceleration signal (e.g. ‘273, sense HS information indicative of acoustic or mechanical activity of the heart including atrial mechanical contraction, para. [0025], [0048], [0059]-[0060], [0062]-[0063]).
In reference to at least claims 10 and 20
Thakur modified by Higgins teaches a device and method according to claims 1 and 11. Higgins further discloses wherein: the sensor comprises one of an impedance sensor configured to sense an impedance signal and a pressure sensor configured to sense a pressure signal (e.g. peak pressure from a pressure signal, para. [0085]); and the control circuit is further configured to determine the second atrial arrhythmia score by sensing atrial events from one of the impedance signal and the pressure signal  (e.g. peak pressure from a pressure signal, para. [0085]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5,10-11,15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2,8,10,17,23 and 25 of U.S. Patent No. 11,123,005. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the instant application and U.S. Patent No. 11,123,005 recite almost identical device and method for detecting atrial arrhythmia with the claims in the instant application being more generic than the claims within U.S. Patent No. 11,123,005, see claim chart below. The entire scope of claims 1,5,10-11,15 and 20 in the instant application fall within the scope of claims 2,8,10,17,23 and 25 of U.S. Patent No. 11,123,005, therefore a patent to the generic claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 11,123,005, see MPEP 804. 
Instant Application
U.S. Patent No. 11,123,005
Analysis
1. A medical device, comprising: a sensor configured to sense a cardiac mechanical signal; a cardiac electrical signal sensing circuit configured to sense ventricular events; a pulse generator configured to generate ventricular pacing pulses; and a control circuit coupled to the sensor, the sensing circuit, and the pulse generator, the control circuit configured to: identify a plurality of ventricular events comprising the ventricular pacing pulses delivered by the pulse generator and ventricular events sensed by the cardiac electrical signal sensing circuit; determine a first atrial arrhythmia score from the identified plurality of ventricular events; determine a second atrial arrhythmia score from the cardiac mechanical signal; determine a percentage of the plurality of ventricular events that are ventricular pacing pulses; determine that the percentage of the plurality of ventricular events that are ventricular pacing pulses is greater than a threshold percentage; determine that atrial arrhythmia criteria are met based on the first atrial arrhythmia score and the second atrial arrhythmia score; and in response to the percentage of the plurality of ventricular events that are ventricular pacing pulses being greater than the threshold percentage, withhold a detection of atrial arrhythmia when the atrial arrhythmia criteria are met based on the first atrial arrhythmia score and the second atrial arrhythmia score.
10. An implantable medical device, comprising: a sensor configured to produce an intraventricular signal that includes an atrial mechanical event signal attendant to atrial mechanical systole; a sensing circuit configured to sense ventricular events; a memory configured to store atrial arrhythmia episode data; and a control circuit coupled to the sensor, the sensing circuit, and the memory, the control circuit configured to: determine a first atrial arrhythmia score from the ventricular events sensed by the sensing circuit, the first atrial arrhythmia score correlated to a presence of atrial arrhythmia; determine a second atrial arrhythmia score from the intraventricular signal based on the atrial mechanical event signals by: identifying a plurality of ventricular events; starting an atrial event window following each one of the ventricular events; determining an atrial event window duration from the start of the atrial event window until a next one of the plurality of ventricular events; in response to the atrial event window duration being less than a threshold window duration, ignore the atrial event window in determining the second atrial arrhythmia score; determining a count of atrial mechanical event signals that are sensed from the intraventricular signal during the atrial event windows that are at least the threshold window duration; and determining the second atrial arrhythmia score based on the count of sensed atrial mechanical event signals; detect an atrial arrhythmia based on the first atrial arrhythmia score and the second atrial arrhythmia score; and update the atrial arrhythmia episode data stored in the memory in response to detecting the atrial arrhythmia, the update including an indication of the detected atrial arrhythmia, wherein the control circuit is further configured to: identify a plurality of ventricular events comprising the ventricular pacing pulses delivered by the pulse generator; determine a percentage of the plurality of ventricular events that are ventricular pacing pulses; and withhold the atrial arrhythmia detection in response to the percentage being greater than a threshold percentage.
Claim 1 of the instant application is fully anticipated by claim 10 of US Patent No. 11,123,005. The only difference between the claims being that claim 10 of US Patent No. 11,123,005 recites a memory and several additional capabilities of the sensor and control circuit and is therefore more specific than generic claim 1 within the instant application. Therefore, the scope of claim 1 within the instant application falls within the scope of claim 10 of US Patent No. 11,123,005 and is fully anticipated by claim 10 of US Patent No. 11,123,005. 



5. The medical device of claim 1, wherein the control circuit is further configured to: adjust the first atrial arrhythmia score based on the second atrial arrhythmia score; compare the adjusted atrial arrhythmia score to an arrhythmia threshold; and determine the atrial arrhythmia criteria are met based on the first arrhythmia score and the second 
2. The pacemaker of claim 1, wherein the control circuit is further configured to detect the atrial arrhythmia by: adjusting the first atrial arrhythmia score based on the second atrial arrhythmia score; comparing the adjusted first atrial arrhythmia score to an arrhythmia threshold; and detecting the atrial arrhythmia in response to the adjusted first atrial arrhythmia score being greater than the arrhythmia threshold.
See analysis above regarding claim 1 of the instant application. The limitations within claim 5 are fully disclosed within claim 2 of US Patent No. 11,123,005. 
10. The medical device of claim 1, wherein:
the sensor comprises one of an impedance sensor configured to sense an impedance signal and a pressure sensor configured to sense a pressure signal; and the control circuit is further configured to determine the second atrial arrhythmia score by sensing atrial events from one of the impedance signal and the pressure signal.
8. The device of claim 1, wherein the sensor comprises one of an impedance sensor configured to produce an intraventricular impedance signal and a pressure sensor configured to produce an intraventricular pressure signal; wherein the control circuit is configured to determine the second atrial arrhythmia score by sensing atrial systolic events from one of the intraventricular impedance sensor and the intraventricular pressure sensor.
See analysis above regarding claim 1 of the instant application. The limitations within claim 10 are fully disclosed within claim 8 of US Patent No. 11,123,005.
11. A method, comprising:
sensing a cardiac mechanical signal;
sensing a cardiac electrical signal;
sensing ventricular events from the cardiac electrical signal;
generating ventricular pacing pulses;
identifying a plurality of ventricular events comprising the ventricular pacing pulses and ventricular events sensed from the cardiac electrical signal;
determining a first atrial arrhythmia score from the identified plurality of ventricular events;
determining a second atrial arrhythmia score from the cardiac mechanical signal;
determining a percentage of the plurality of ventricular events that are ventricular pacing pulses;
determining that the percentage of the plurality of ventricular events that are ventricular pacing pulses is greater than a threshold percentage;
determining when atrial arrhythmia criteria are met based on the first atrial arrhythmia score and the second atrial arrhythmia score; and
in response to the percentage of the plurality of ventricular events that are ventricular pacing pulses being greater than the threshold percentage, withholding a detection of atrial arrhythmia when the atrial arrhythmia criteria are met based on the first atrial arrhythmia score and the second atrial arrhythmia score.
25. A method, comprising: determining a first atrial arrhythmia score from ventricular events sensed by a sensing circuit of an implantable medical device, the first atrial arrhythmia score correlated to a presence of atrial arrhythmia; determining a second atrial arrhythmia score from an intraventricular signal produced by a sensor of the implantable medical device, the intraventricular signal comprising an atrial mechanical event signal attendant to atrial systole, wherein determining the second atrial arrhythmia score comprises: identifying a plurality of ventricular events; starting an atrial event window following each one of the ventricular events; determining an atrial event window duration from the start of the atrial event window until a next one of the plurality of ventricular events; in response to the atrial event window duration being less than a threshold window duration, ignoring the atrial event window in determining the second atrial arrhythmia score; determining a count of atrial mechanical event signals that are sensed from the intraventricular signal during the atrial event windows that are at least the threshold window duration; and determining the second atrial arrhythmia score based on the count of sensed atrial mechanical event signals; detecting an atrial arrhythmia based on the first atrial arrhythmia score and the second atrial arrhythmia score; updating atrial arrhythmia episode data stored in a memory of the implantable medical device in response to detecting the atrial arrhythmia, the update including an indication of the detected atrial arrhythmia.
further comprising: identifying a plurality of ventricular events comprising ventricular pacing pulse pulses delivered by a pulse generator of the implantable medical device; determining a percentage of the plurality of ventricular events that are ventricular pacing pulses; and withholding the atrial arrhythmia detection in response to the percentage being greater than a threshold percentage.
Claim 11 of the instant application is fully anticipated by claim 25 of US Patent No. 11,123,005. The only difference between the claims being that claim 25 of US Patent No. 11,123,005 recites a memory and several additional method steps and is therefore more specific than generic claim 11 within the instant application. Therefore, the scope of claim 11 within the instant application falls within the scope of claim 25 of US Patent No. 11,123,005 and is fully anticipated by claim 25 of US Patent No. 11,123,005. 

15. The method of claim 11, further comprising:
adjusting the first atrial arrhythmia score based on the second atrial arrhythmia score;
comparing the adjusted atrial arrhythmia score to an arrhythmia threshold; and
determining that the atrial arrhythmia criteria are met based on the first arrhythmia score and the second arrhythmia score in response to the adjusted first atrial arrhythmia score being greater than the arrhythmia threshold.
17. The method of claim 16, wherein detecting the atrial arrhythmia comprises: adjusting the first atrial arrhythmia score based on the second atrial arrhythmia score; comparing the adjusted first atrial arrhythmia score to an arrhythmia threshold; detecting the atrial arrhythmia in response to the adjusted first atrial arrhythmia score being greater than the arrhythmia threshold.
See analysis above regarding claim 11 of the instant application. The limitations within claim 15 are fully disclosed within claim 17 of US Patent No. 11,123,005.
20. The method of claim 11, further comprising:
sensing the cardiac mechanical signal by sensing one of an impedance signal and a pressure signal; and
determining the second atrial arrhythmia score by sensing atrial events from one of the impedance signal and the pressure signal.
23. The method of claim 16, wherein determining the second atrial arrhythmia score comprises sensing atrial mechanical events from one of an intraventricular impedance signal produced by the sensor and an intraventricular pressure signal produced by the sensor.
See analysis above regarding claim 11 of the instant application. The limitations within claim 20 are fully disclosed within claim 23 of US Patent No. 11,123,005.



Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0213270 to Cao et al. which teaches an atrial arrhythmia episode detection in a cardiac medical device. US 2018/0028086 to Cao et al. which teaches automatic thresholds for atrial tachyarrhythmia detection in an implantable medical device. US 2018/0338699 to Higgins et al. which teaches atrial arrhythmia episode detection in a cardiac medical device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792